Exhibit 10.7

 

AMENDMENT

TO THE

HONEYWELL INTERNATIONAL INC.

SUPPLEMENTAL PENSION PLAN

 

The Honeywell International Inc. Supplemental Pension Plan shall be, and hereby
is, amended by inserting the following new Section 4.01(i) immediately following
Section 4.01(h):

 

“(i)   Notwithstanding any provision of this Plan to the contrary, the
Supplemental Benefit for a Participant who is accruing a benefit as of December
31, 2015 under a Pension Plan formula that includes a traditional final average
pay or career average benefit formula shall be calculated by taking into account
the amendments that were made to the corresponding Pension Plan formula
definitions of compensation, final average pay, and Social Security benefit, as
applicable. For the avoidance of doubt, for traditional final average pay
formulas, final average pay shall be frozen as of December 31, 2015 and no
amounts earned or paid, or deemed earned or paid, after December 31, 2015 shall
be included in compensation; provided, however, that amounts earned in 2015 and
paid in March 2016 under the Honeywell Management Incentive Plan, the Honeywell
International Inc. Incentive Compensation Plan for Executive Employees, or the
Honeywell Capital Management Incentive Compensation Plan shall be included in
2015 compensation for purposes of the formulas that include such incentive
compensation in the year earned. For career average formulas, earnings for a
year beginning after December 31, 2015 shall be limited to the lesser of actual
earnings for that year or 2015 earnings.”

 



   